Title: To James Madison from Tobias Lear, 27 July 1801
From: Lear, Tobias
To: Madison, James


					
						4.
						Sir,
						Cape François, July 27th. 1801
					
					I embrace a favourable opportunity offered by Mr. D’Arcy, who goes passenger in 

the Schooner Fox to Philada. to write you a few lines, and enclose a Copy of my last of the 

25th. inst. which covered a Copy of the Constitution formed for the Island.  I would forward 

another Copy by this Opporty., was it practicable for me to get it; but that seems to be out of 

the question at present.  I hope to be able to forward you a Copy of the organic laws for 

carrying the Constitution into effect, in a few days.  They are now in the press; but it is 

impossible to get an impression at present, as there is a prohibition upon giving them out until 

the Printer receives permission.
					The Governor arrived in town just now from Gonieaves, where I am told he has had 

an interview with the British Agent, who has lately arrived from Jamaica at Port Republican, 

and had come on to the place mentioned to meet the Governor.  I have not recd. any 

communication from the British agent on any subject whatever, altho’ he knows I am here in 

the Office lately held by Dr. Stevens.  I shall wait for something from him before I open any 

communication with him; for in the present state of things I cannot know him in the Character 

of a party to the Convention heretofore entered into.  I shall leave it to him to make 

advances, if he has anything to communicate to me.  I propose waiting upon the Governor 

this Evening, when I shall probably have some interesting conversation with him, which, if I 

should, shall be communicated to you in a few days, as vessels are sailing almost daily from 

this Port to some part of the U.S.
					I must, Sir, do justice to Dr. Stevens’ conduct as a public officer, so far as it has 

come to my knowledge or observation, by saying that he appears to have served the U.S. 

with fidelity, and certainly with great ability, so far as relates to establishing the trade of this 

Island.  His influence with the Chiefs has been and still is very great.  His local, political & 

natural knowledge of the Island is at least as great, perhaps greater than any other man in it. 

 His Private Character stands high for benevolence and the social virtues.  I have met with 

every attention from him, and he has on all occasions shewn the best disposition to aid me on 

entering upon my duties.  I owe him these Truths, and give them with much satisfaction.  The 

indisposition which I mentioned to you in my last still hangs upon me.  I do not, by any 

means, impute it to the Climate.  It will soon go off.
					Vessels from the U.S. are coming in here every day.  Many come from the 

Windward Islands, where they have been to try the Markets; but find none so good as this.  

The Productions of this Island even in its present Comparatively neglected state, are immense, 

and the consumption of our Articles great indeed.  With the highest respect & sincere 

Attachment, I have the honor to be, Sir, Your most Obedt. Servt.
					
						Tobias Lear.
					
					
						P.S.  By the Schooner Betsey of Alexa. Capt. Gilpin, I wrote a line to the President, and sent 

him a sample of the Preserves & Liqueures made here.  I did it as a mercht. for I desired him 

to pay the Amt. to Colo. Gilpin in Alxa.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
